El Juez Asociado Señor Wolf,
emitió la opinión del tribunal.
En un pleito sobre desahucio en precario la corte de dis-trito llegó a la conclusión de que la demandada era dueña de cierta casa, mas no del terreno en que ésta se hallaba enclavada. La corte consideró, juzgando por la prueba, que Labia un conflicto de títulos que no podía ser resuelto propia-mente en dicho pleito de desahucio en precario.
Convenimos con el apelante en que la demandada dejó de ofrecer prueba tendente a demostrar que era dueña de la casa, sino meramente que había vivido en ella por más de treinta años y había hecho ciertas reparaciones. Bajo los artículos 367 y 368 del Código Civil se presume que pertenece al dueño del terreno todo aquello que se coloque sobre el mismo. Lo accesorio sigue a lo principal. Antes de que pueda surgir un conflicto de títulos conforme lo define la jurisprudencia, era necesario que la demandada presentara prueba tendente a demostrar en cierto modo el dominio de la casa, sin dar énfasis a-1 hecho de que ordinariamente un solar y la casa en él enclavada pertenecen a la misma persona.
*69Hallamos innecesario considerar los supuestos derechos de hogar seguro de la demandada.

Debe revocarse la sentencia y dictarse otra desahuciando a la demandada.